FILED

UNITED STATES DISTRICT COURT

F0R THE DISTRICT oF C0LUMB1A NOV l 9 299

C|ark, U.S. Dist_rict & Bankruptcy

DEBORAH DIANE FLETCHER’ ) COUUS f0f file U|Sf|'lCf Of Columh|a
)
Plaintiff, )
)

. C' 'l A ' N .
v g 1v1 ct1on 0  8
STAR CREEK APARTMENT )
MANAGER, )
)
Defendant. )
MEMORANDUM OPINION

The plaintiff has filed an application to proceed in forma pauperis and a pro se
complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff brings this action to recover a security deposit paid to her former landlord in
Miami, Florida. Federal district courts have jurisdiction in civil actions arising under the
Constitution, laws or treaties of the United States. See 28 U.S.C. § 133 l. In addition, federal
district courts have jurisdiction over civil actions where the matter in controversy exceeds
$75,000, and the suit is between citizens of different states. See 28 U.S.C. § l332(a). This
complaint sets forth no federal question. Although the parties appear to be citizens of different
states, the matter in controversy does not exceed the $75,000 threshold. Accordingly, the Court
will dismiss this action for lack of subject matter jurisdiction An Order consistent with this

Memorandum Opinion is issued separately.

DATE= %.O.e,,¢a 103 1@,}_ 

/Unit€d States District Judge